Citation Nr: 1048362	
Decision Date: 12/29/10    Archive Date: 01/03/11

DOCKET NO.  07-06 528A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for chloracne, to include 
as due to exposure to Agent Orange.

2.  Entitlement to service connection for sterility, to include 
as due to exposure to Agent Orange.

3.  Entitlement to service connection for a testicular condition, 
to include as due to exposure to Agent Orange.

4.  Entitlement to service connection for a toe condition, to 
include as due to exposure to Agent Orange.

5.  Entitlement to service connection for a fingernail condition, 
to include as due to exposure to Agent Orange.

6.  Entitlement to service connection for a liver condition, to 
include as due to exposure to Agent Orange.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saira Spicknall, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to November 
1970.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from July 2006 and August 2006 rating decisions issued by 
the Department of Veterans Affairs (VA) Regional Offices (RO) in 
Philadelphia, Pennsylvania and Huntington, West Virginia, 
respectively.  

The Veteran testified at a video conference hearing before the 
undersigned Veterans' Law Judge in March 2009.  A transcript of 
that hearing has been associated with the claims file.

This case was previously remanded by the Board in May 2009 for 
further development.

The  issues of entitlement to service connection for 
tinnitus and hearing loss have been raised by the record, 
but have not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them, and they are referred to the AOJ 
for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to his claims for 
service connection for chloracne, sterility, a testicular 
condition, a toe condition, a fingernail condition, and a liver 
condition, all to include as due to exposure to Agent Orange.  38 
U.S.C.A. § 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 
(2010).

In the May 2009 remand, the Board instructed the RO to undertake 
efforts to confirm whether the Veteran was exposed to 50-T and/or 
Agent Orange while stationed at England Air Force Base in 
Louisiana during the period from July 1967 to November 1970, 
including, but not be limited to, (a) contacting England Air 
Force Base and requesting that a search be performed for any 
available records pertaining to the housing, use or storage of 
chemicals on the base during the Veteran's period of service 
there; (b) contacting the Department of Defense (DoD) and 
requesting information as to their inventory of Agent Orange 
and/or 50-T and whether Agent Orange and/or 50-T was used or 
stored at England Air Force Base during the Veteran's period of 
service at the base; and (c) contacting the U.S. Army and Joint 
Services Records Research Center (JSRRC) to determine whether 
Agent Orange and/or 50-T was used at England Air Force Base in 
Louisiana during the pertinent time period if the response from 
the DoD is negative.  (See M21-1MR, Part IV, Subpart ii, 
2.C.10.1.).  

Following the Board's May 2009 remand, the RO contacted the 
National Personnel Records Center (NPRC) and requested the 
Veteran's service personnel records which were mailed in July 
2009.  Thereafter, in August 2009, the RO issued a memorandum 
addressing a formal finding of a lack of information required to 
corroborate Vietnam service or exposure to Agent Orange 
associated with a claim for service connection for residuals of 
Agent Orange.  The RO reported that all efforts to obtain the 
needed information had been exhausted and any further attempts 
would be futile.  Such efforts were noted to include the receipt 
of the Veteran's application for service connection in October 
2005, in which he reported exposure to herbicides while stationed 
on the Eglin Air Force Base from July 1967 to November 1970, 
requests to the NPRC in October 2005 and November 2005 for 
verification of any service in Vietnam or herbicide exposure, the 
October 2006 receipt of an October 1986 Airman Performance Report 
indicating the Veteran helped with the spraying of herbicides, a 
review of a report with respect to herbicides at the Eglin Air 
Force Base in Florida received in July 2009, and a July 2009 
request for the Veteran's complete personnel file from the NPRC.  

Initially, the Board notes that, in the August 2009 memorandum, 
the RO incorrectly found that the Veteran served at Eglin Air 
Force Base from July 1967 to November 1970.  In this regard, the 
Board notes that the Veteran served at the England Air Force Base 
in Alexandria, Louisiana from July 1967 to November 1970, as 
demonstrated by his DD form 214, service personnel records and 
service treatment records.  In statements and testimony 
throughout the duration of the appeal, the Veteran has maintained 
that he did not serve in Vietnam and was exposed to herbicides 
while working as a pavement specialist during his active service 
at the England Air Force Base in Louisiana from July 1967 to 
November 1970.  As such, the August 2009 memorandum findings were 
based upon incorrect factual information, namely, that the 
Veteran stationed on the Eglin Air Force Base from July 1967 to 
November 1970.  Therefore, the August 2009 memorandum's findings 
that the Veteran had reported exposure to herbicides while 
serving at Eglin Air Force Base from July 1967 to November 1970 
and the findings made with respect to the report of herbicides 
and the Eglin Air Force Base in Florida are factually incorrect 
and do not apply to the Veteran's claims.  

In addition, the efforts made to corroborate Vietnam service, as 
described by the August 2009 memorandum, were unnecessary as the 
evidence of record demonstrates that the Veteran did not serve in 
Vietnam during his active service.  

The Board also observes that the RO did not comply with the 
Board's May 2009 remand instructions to undertake efforts to 
confirm whether the Veteran was exposed to 50-T and/or Agent 
Orange while stationed at England Air Force Base in Louisiana 
during the period from July 1967 to November 1970 including 
contacting the England Air Force Base, the DoD or the JSRRC.  In 
this case, the actions taken following the May 2009 Board remand 
include only the July 2009 request for the service personnel file 
and the August 2009 memorandum and no additional requests for 
information were made to the England Air Force Base, the DoD or 
the JSRRC.  Therefore, this case must be remanded again for 
compliance with the Board's May 2009 remand instructions.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In considering the Airman Performance Report indicating that the 
Veteran helped with the spraying of herbicides during his active 
service, the lay statement from J.B. stating that he and the 
Veteran were the only two spraying weed killer during their 
service at the England Air Force Base, the current diagnoses of 
chloracne, seborrheic keratosis, tufted folliculitis, squamous 
papilloma, xerosis, sterility, testicular cysts and pain, and 
foot pain, a March 1998 private medical report noting the Veteran 
had a testicular biopsy in 1972 and was found to be sterile, a 
September 2005 private physician's opinion that chloracne was at 
least as likely as not due to Agent Orange, a September 2006 
diagnosis of Agent Orange exposure, a March 2007 private 
physician's opinion that the intratesticular cyst is a direct 
result of Agent Orange which can also affect the liver, and a 
January 2007 private physician's opinion that the Veteran's 
history of Agent Orange exposure would have caused follicular 
damage, the Board finds that VA examinations are necessary to 
obtain opinions as to whether the Veteran's chloracne, sterility, 
testicular condition, toe condition, fingernail condition, and 
liver condition are related to or caused by his military service.  
38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 
83 (2006); Locklear v. Nicholson, 20 Vet. App. 410 (2006); see 
also Waters v. Shinseki, 601 F.3d 1274, 1276 (2010).

Accordingly, the case is REMANDED for the following action:

1.  The RO should undertake efforts to 
confirm whether the Veteran was exposed to 
50-T and/or Agent Orange while stationed at 
England Air Force Base in Alexandria, 
Louisiana during the period from July 1967 
to November 1970.  The investigation should 
include, but not be limited to:  (a) 
contacting England Air Force Base and 
requesting that a search be performed for any 
available records pertaining to the housing, 
use or storage of chemicals on the base 
during the Veteran's period of service there; 
(b) contacting the Department of Defense 
(DoD) and requesting information as to their 
inventory of Agent Orange and/or 50-T and 
whether Agent Orange and/or 50-T was used or 
stored at England Air Force Base during the 
Veteran's period of service at the base; and 
(c) if the response from the DoD is negative, 
contacting the JSRRC to determine whether 
Agent Orange and/or 50-T was used at England 
Air Force Base in Louisiana during the 
pertinent time period.  (See M21-1MR, Part 
IV, Subpart ii, 2.C.10.1.).  Any additional 
efforts determined by the RO to be necessary 
in corroborating the Veteran's allegations 
should also be undertaken.

2.  Thereafter, the RO should review the 
evidence of record, including the information 
obtained, and make a specific written 
determination as to whether the Veteran's 
exposure to herbicides is otherwise verified 
by the record, to include a review of the 
October 1968 Airman Performance Report 
submitted by the Veteran. 

3.  After the necessary efforts have been 
undertaken as instructed in paragraphs (1) 
and (2), the RO/AMC should then schedule the 
Veteran for a VA dermatology examination by 
an appropriate specialist to determine the 
current nature and etiology of his skin 
condition, to include chloracne, and his 
fingernail condition, if found to be present.  
The claims folder and a copy of this remand 
are to be made available to and reviewed by 
the examiner in connection with the 
examination.  The examination report is to 
contain a notation that the examiner reviewed 
the claims file, to include:  (1) the October 
1968 Airman Performance Report indicating the 
Veteran helped with the spraying of 
herbicides during his active service; and (2) 
the September 2005 private physician's 
opinion that chloracne was at least as likely 
as not due to Agent Orange; (3) the September 
2006 private physician's diagnosis of Agent 
Orange exposure; and (4) the January 2007 
private physician's opinion that the 
Veteran's history of Agent Orange exposure 
would have caused follicular damage.  The 
examination is to include a review of the 
Veteran's history and current complaints, as 
well a comprehensive evaluation and any tests 
deemed necessary.

The examiner is asked to offer an opinion 
addressing the following questions: 

a.  Does the Veteran have a current diagnosis 
of a skin condition, to include chloracne, or 
a fingernail condition?  If so, please 
specify the diagnosis (or diagnoses).

b.  If the examiner finds that the Veteran 
has a current diagnosis of a skin condition, 
to include chloracne, or a fingernail 
condition, is it at least as likely as not 
(50 percent or greater probability):  (i) 
that such condition(s) had its/their onset 
during the Veteran's period of active duty 
from July 1967 to November 1970; or, (ii) 
that such disorder(s) was/were caused by any 
incident or event that occurred during such 
periods (i.e. exposure to herbicides)?  If 
the examiner finds the Veteran's current 
disabilities are not due to exposure to 
herbicides, he/she is then asked to comment 
on the October 1968 Airman Performance Report 
indicating the Veteran helped with the 
spraying of herbicides during his active 
service and the September 2005, September 
2006 and the January 2007 private physicians' 
opinions and diagnoses.  

Please note that the term "as likely as 
not" does not mean within the realm of 
possibility.  Rather, it means that the 
weight of the evidence both for and against a 
conclusion is so evenly divided that it is 
medically sound to find in favor of causation 
as to find against causation.  "More 
likely" and "as likely" support the 
contended relationship; "less likely" 
weighs against a causal relationship.  Please 
answer the question posed with the use of 
"as likely", "more likely", or "less 
likely" language.

A complete rationale must be given for any 
opinion expressed, and the foundation for all 
conclusions should be set forth.  The report 
of the examination should be associated with 
the claims file.

4.  After the necessary efforts have been 
undertaken as instructed in paragraphs (1) 
and (2), the RO/AMC should then schedule the 
Veteran for a VA genitourinary examination by 
an appropriate specialist to determine the 
current nature and etiology of his current 
sterility and testicular condition, if found 
to be present.  The claims folder and a copy 
of this remand are to be made available to 
and reviewed by the examiner in connection 
with the examination.  The examination report 
is to contain a notation that the examiner 
reviewed the claims file, to include:  (1) 
the October 1968 Airman Performance Report 
indicating the Veteran helped with the 
spraying of herbicides during his active 
service; (2) the March 1998 private medical 
report noting the Veteran had a testicular 
biopsy in 1972 and was found to be sterile; 
(3) the September 2006 private physician's 
diagnosis of Agent Orange exposure; and (4) 
the March 2007 private physician's opinion 
that the intratesticular cyst is a direct 
result of Agent Orange.  The examination is 
to include a review of the Veteran's history 
and current complaints, as well a 
comprehensive evaluation and any tests deemed 
necessary.

The examiner is asked to offer an opinion 
addressing the following questions: 

a.  Does the Veteran have a current diagnosis 
of sterility or a testicular condition?  If 
so, please specify the diagnosis (or 
diagnoses).

b.  If the examiner finds that the Veteran 
has a current diagnosis of sterility or a 
testicular condition, is it at least as 
likely as not (50 percent or greater 
probability):  (i) that such condition(s) had 
its/their onset during the Veteran's period 
of active duty from July 1967 to November 
1970; or, (ii) that such disorder(s) was/were 
caused by any incident or event that occurred 
during such periods (i.e. exposure to 
herbicides)?  If the examiner finds the 
Veteran's current disabilities are not due to 
exposure to herbicides, he/she is then asked 
to comment on the October 1968 Airman 
Performance Report indicating the Veteran 
helped with the spraying of herbicides during 
his active service and the private 
physicians' findings and opinions in March 
1998, September 2006, and March 2007.  

Please note that the term "as likely as 
not" does not mean within the realm of 
possibility.  Rather, it means that the 
weight of the evidence both for and against a 
conclusion is so evenly divided that it is 
medically sound to find in favor of causation 
as to find against causation.  "More 
likely" and "as likely" support the 
contended relationship; "less likely" 
weighs against a causal relationship.  Please 
answer the question posed with the use of 
"as likely", "more likely", or "less 
likely" language.

A complete rationale must be given for any 
opinion expressed, and the foundation for all 
conclusions should be set forth.  The report 
of the examination should be associated with 
the claims file.

5.  After the necessary efforts have been 
undertaken as instructed in paragraphs (1) 
and (2), the RO/AMC should then schedule the 
Veteran for a VA general medical examination 
by an appropriate specialist to determine the 
current nature and etiology of his current 
toe condition and liver condition, if found 
to be present.  The claims folder and a copy 
of this remand are to be made available to 
and reviewed by the examiner in connection 
with the examination.  The examination report 
is to contain a notation that the examiner 
reviewed the claims file, to include:  (1) 
the October 1968 Airman Performance Report 
indicating the Veteran helped with the 
spraying of herbicides during his active 
service; (2) the September 2006 private 
physician's diagnosis of Agent Orange 
exposure; and (3) the March 2007 private 
physician's opinion that the intratesticular 
cyst is a direct result of Agent Orange which 
can also affect the liver.  The examination 
is to include a review of the Veteran's 
history and current complaints, as well a 
comprehensive evaluation and any tests deemed 
necessary.

The examiner is asked to offer an opinion 
addressing the following questions: 

a.  Does the Veteran have a current diagnosis 
of a toe condition or liver condition?  If 
so, please specify the diagnosis (or 
diagnoses).

b.  If the examiner finds that the Veteran 
has a current diagnosis of a toe condition or 
liver condition, is it at least as likely as 
not (50 percent or greater probability):  (i) 
that such condition(s) had its/their onset 
during the Veteran's period of active duty 
from July 1967 to November 1970; or, (ii) 
that such disorder(s) was/were caused by any 
incident or event that occurred during such 
periods (i.e. exposure to herbicides)?  If 
the examiner finds the Veteran's current 
disabilities are not due to exposure to 
herbicides, he/she is then asked to comment 
on the October 1968 Airman Performance Report 
indicating the Veteran helped with the 
spraying of herbicides during his active 
service and the September 2006 and March 2007 
private physicians' findings and opinions.  

Please note that the term "as likely as 
not" does not mean within the realm of 
possibility.  Rather, it means that the 
weight of the evidence both for and against a 
conclusion is so evenly divided that it is 
medically sound to find in favor of causation 
as to find against causation.  "More 
likely" and "as likely" support the 
contended relationship; "less likely" 
weighs against a causal relationship.  Please 
answer the question posed with the use of 
"as likely", "more likely", or "less 
likely" language.

A complete rationale must be given for any 
opinion expressed, and the foundation for all 
conclusions should be set forth.  The report 
of the examination should be associated with 
the claims file.

6.  To help avoid future remand, VA must 
ensure that all requested action has been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, then appropriate corrective action 
should be undertaken.  See Stegall v. West, 
11 Vet. App. 268 (1998).

7.  After the development requested above has 
been completed to the extent possible, the 
record should again be reviewed.  The claims 
for service connection should be adjudicated.  
If the benefits sought on appeal remain 
denied, the Veteran and representative, if 
any, should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.  The case 
should then be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



